Case 2:17-cv-12179-SDW-LDW Document 88 Filed 07/15/19 Page 1 of 2 PageID: 479




NOT FOR PUBLICATION


                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  EMERIC GERVAL

                        Petitioner,                     Civil Action No: 17-12179-SDW-LDW

  v.                                                    ORDER
  NIURKA GONZALEZ,

                Respondent.
                                                        July 15, 2019



 WIGENTON, District Judge.

        This matter, having come before this Court on Emeric Gerval’s (“Petitioner”) Petition

 against Respondent Niurka Gonzalez pursuant to the Hague Convention on the Civil Aspects of

 International Child Abduction (“the Hague Convention”) and the International Child Abduction

 Remedies Act (“ICARA”), 42 U.S.C. § 11601 et seq., and this Court having considered the parties’

 submissions and having held an evidentiary hearing on July 1, 2019, for the reasons stated in this

 Court’s Letter Opinion dated July 15, 2019,

        IT IS on this 15th day of July, 2019

 ORDERED that the Petition to return the minor Child C.G. to France is DENIED; and it is further

 ORDERED that the pending Motion for Summary Judgment (D.E. 63) is DISMISSED AS

 MOOT; and it is further

 ORDERED that this matter be closed.

                                                     ___/s/ Susan D. Wigenton_____
                                                     SUSAN D. WIGENTON, U.S.D.J.


                                                 1
Case 2:17-cv-12179-SDW-LDW Document 88 Filed 07/15/19 Page 2 of 2 PageID: 480




Orig:       Clerk
            Leda D. Wettre, U.S.M.J.
            Parties




                                       2
